Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16,1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Having been discharged from his position as a computer *739technician, the Unemployment Insurance Appeal Board denied claimant unemployment insurance benefits on the ground that he was terminated for misconduct. There is evidence in the record that claimant was fired after he left work one morning without proper authorization and refused to complete a work assignment that was reasonable and within the course of his employment. Given these facts, we find substantial evidence in the record to support the Board’s determination that claimant’s actions amounted to disqualifying misconduct (see, Matter of Centineo [Levine], 53 AD2d 759). To the extent that claimant testified that he left work because he was ill and was terminated not for misconduct but because of a personal grudge, these claims merely presented credibility issues which the Board was free to resolve in the employer’s favor (see, Matter of Stennett [Hudacs], 191 AD2d 774).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.